Name: Commission Regulation (EC) No 141/2001 of 24 January 2001 determining the extent to which applications lodged in January 2001 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  European construction;  animal product;  Europe
 Date Published: nan

 nan